 



Exhibit 10.1
(COSTAR GROUP LOGO) [w14454w1445400.gif]
Costar Group, Inc.
1998 Stock Incentive Plan
(As Last Amended On September 8, 2005)
I. Purpose
     CoStar Group, Inc., a Delaware corporation “CoStar” or the “Company”),
wishes to recruit, reward, and retain employees and outside directors. To
further these objectives, the Company hereby sets forth the CoStar Group, Inc.
1998 Stock Incentive Plan (the “Plan”) to provide options (“Options”) or direct
grants (“Stock Grants” and, together with the Options, “Awards”) to employees
and outside directors with respect to shares of the Company’s common stock (the
“Common Stock”). The Plan is effective as of the effective date (the “Effective
Date”) of the Company’s registration under Section 12 of the Securities Exchange
Act of 1934 (the “Exchange Act”) with respect to its initial public offering
(“IPO”).
II. Participants
     All Employees of CoStar and any Eligible Subsidiaries are eligible for
Options and Stock Grants under this Plan, as are the directors of CoStar and the
Eligible Subsidiaries who are not employees (“Eligible Directors”). Eligible
employees and directors become “optionees” when the Administrator grants them an
option under this Plan or “recipients” when they receive a direct grant of
Common Stock. (Optionees and recipients are referred to collectively as
“participants.” The term participant also includes, where appropriate, a person
authorized to exercise an Award in place of the original optionee.) The
Administrator may also grant Options or make Stock Grants to certain other
service providers.
     Employee means any person employed as a common law employee of the Company
or an Eligible Subsidiary.
III. Administrator
     The Administrator will be the Compensation Committee of the Board of
Directors of CoStar (the “Compensation Committee”), unless the Board specifies
another committee. The Board may also act under the Plan as though it were the
Compensation Committee.
     The Administrator is responsible for the general operation and
administration of the Plan and for carrying out its provisions and has full
discretion in interpreting and administering the provisions of the Plan. Subject
to the express provisions of the Plan, the Administrator may exercise such
powers and authority of the Board as the Administrator may find necessary or
appropriate to carry out its functions. The Administrator may delegate its
functions (other than those described in the Granting of Awards section) to
officers or employees of CoStar.
     The Administrator’s powers will include, but not be limited to, the power
to amend, waive, or extend any provision or limitation of any Award. The
Administrator may act through meetings of a majority of its members or by
unanimous consent.

 



--------------------------------------------------------------------------------



 



IV. Granting of Awards
     Subject to the terms of the Plan, the Administrator will, in its sole
discretion, determine:

  (a)   the participants who receive Awards,     (b)   the terms of such Awards,
    (c)   the schedule for exercisability or nonforfeitability (including any
requirements that the participant or the Company satisfy performance criteria),
    (d)   the time and conditions for expiration of the Award, and     (e)   the
form of payment due upon exercise, if any.

     The Administrator’s determinations under the Plan need not be uniform and
need not consider whether possible participants are similarly situated.
     Options granted to employees may be nonqualified stock options (“NQSOs”) or
“incentive stock options” (“ISOs”) within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”), or the
corresponding provision of any subsequently enacted tax statute. Options granted
to Eligible Directors must be NQSOs. The Administrator will not grant ISOs
unless the stockholders have approved the Plan.
     The Administrator may impose such conditions on or charge such price for
the Stock Grants as it deems appropriate.
     Substitutions. The Administrator may also grant Awards in substitution for
options or other equity interests held by individuals (i) as a result of their
employment by or services to Realty Information Group, L.P. or (ii) who become
Employees of the Company or of an Eligible Subsidiary as a result of the
Company’s acquiring or merging with the individual’s employer or acquiring its
assets. If necessary to conform the Awards to the interests for which they are
substitutes, the Administrator may grant substitute Awards under terms and
conditions that vary from those the Plan otherwise requires.
V. Date of Grant
     The Date of Grant will be the date as of which this Plan or the
Administrator grants an Award to a participant, as specified in the Plan or in
the Administrator’s minutes.
VI. Exercise Price
     The Exercise Price is the value of the consideration that a participant
must provide in exchange for one share of Common Stock. The Administrator will
determine the Exercise Price under each Award and may set the Exercise Price
without regard to the Exercise Price of any other Awards granted at the same or
any other time. The Company may use the consideration it receives from the
participant for general corporate purposes.
     The Exercise Price per share for NQSOs may not be less than 100% of the
Fair Market Value of a share on the Date of Grant. If an Option is intended to
be an ISO, the Exercise Price per share may not be less than 100% of the Fair
Market Value (on the Date of Grant) of a share of Common Stock covered by the
Option; provided, however, that if the Administrator decides to grant an ISO to
someone covered by Sections 422(b)(6) and 424(d) (as a
more-than-10%-stock-owner), the Exercise Price of the Option must be at least
110% of the Fair Market Value (on the Date of Grant).

2



--------------------------------------------------------------------------------



 



     The Administrator may satisfy any state law requirements regarding adequate
consideration for Stock Grants by (i) issuing Common Stock held as treasury
stock or (ii) charging the recipients at least the par value for the shares
covered by the Stock Grant. The Administrator may designate that a recipient may
satisfy (ii) either by direct payments or by the Administrator’s withholding
from other payments due to the recipient.
     Fair Market Value. Fair Market Value of a share of Common Stock for
purposes of the Plan will be determined as follows:
     (a) if the Common Stock is traded on a national securities exchange, the
closing sale price on that date;
     (b) if the Common Stock is not traded on any such exchange, the closing
sale price as reported by the National Association of Securities Dealers, Inc.
Automated Quotation System (“Nasdaq”) for such date;
     (c) if no such closing sale price information is available, the average of
the closing bid and asked prices as reported by Nasdaq for such date; or
     (d) if there are no such closing bid and asked prices, the average of the
closing bid and asked prices as reported by any other commercial service for
such date.
     For any date that is not a trading day, the Fair Market Value of a share of
Common Stock for such date shall be determined by using the closing sale price
or the average of the closing bid and asked prices, as appropriate, for the
immediately preceding trading day.
     The Fair Market Value will be deemed equal to the IPO price for any Options
granted as of the date on which the IPO’s underwriters price the IPO.
VII. Exercisability
     The Administrator will determine the times and conditions for exercise of
or purchase under each Award but may not extend the period for exercise beyond
the tenth anniversary of its Date of Grant (or five years for ISOs granted to
10% owners covered by Code Sections 422(b)(6) and 424(d)).
     Awards will become exercisable at such times and in such manner as the
Administrator determines and the Award Agreement, if any, indicates; provided,
however, that the Administrator may, on such terms and conditions as it
determines appropriate, accelerate the time at which the participant may
exercise any portion of an Award or at which restrictions on Stock Grants lapse.
For Stock Grants, “exercise” refers to acceptance of the Award or lapse of
restrictions, as appropriate in context.
     If the Administrator does not specify otherwise, Options will become
exercisable and restrictions on Stock Grants (other than the Director Formula
Grants) will lapse as to one-third of the covered shares on each of the first,
second, and third anniversaries of the Date of Grant.
     No portion of an Award that is unexercisable at a participant’s termination
of employment will thereafter become exercisable, unless the Award Agreement
provides otherwise, either initially or by amendment.

3



--------------------------------------------------------------------------------



 



     Change of Control . Upon a Change of Control (as defined below), all
Options held by current Employees and directors will become fully exercisable
and all restrictions on Stock Grants will lapse. A Change of Control for this
purpose means the occurrence, after the Company’s IPO, of any one or more of the
following events:
     (a) a person, entity, or group (other than the Company, any Company
subsidiary, any Company benefit plan, or any underwriter temporarily holding
securities for an offering of such securities) acquires ownership of more than
80% of the undiluted total voting power of the Company’s then-outstanding
securities eligible to vote to elect members of the Board (“Company Voting
Securities”);
     (b) consummation of a merger or consolidation of the Company into any other
entity — unless the holders of the Company Voting Securities outstanding
immediately before such consummation, together with any trustee or other
fiduciary holding securities under a Company benefit plan, hold securities that
represent immediately after such merger or consolidation at least 20% of the
combined voting power of the then outstanding voting securities of either the
Company or the other surviving entity or its parent; or
     (c) the stockholders of the Company approve (i) a plan of complete
liquidation or dissolution of the Company or (ii) an agreement for the Company’s
sale or disposition of all or substantially all the Company’s assets, and such
liquidation, dissolution, sale, or disposition is consummated.
     Even if other tests are met, a Change of Control has not occurred under any
circumstance in which the Company files for bankruptcy protection or is
reorganized following a bankruptcy filing.
     The Adjustment Upon Changes in Capital Stock provisions will also apply if
the Change of Control is a Substantial Corporate Change (as defined in those
provisions).
VIII. Limitation on ISOs
     An Option granted to an employee will be an ISO only to the extent that the
aggregate Fair Market Value (determined at the Date of Grant) of the stock with
respect to which ISOs are exercisable for the first time by the optionee during
any calendar year (under the Plan and all other plans of the Company and its
subsidiary corporations, within the meaning of Code Section 422(d)), does not
exceed $100,000. This limitation will be applied by taking Options into account
in the order in which such Options were granted. If, by design or operation, the
Option exceeds this limit, the excess will be treated as an NQSO.
IX. Method of Exercise
To exercise any exercisable portion of an Award, the participant must:
     (a) Deliver a written notice of exercise to the Secretary of the Company
(or to whomever the Administrator designates), in a form complying with any
rules the Administrator may issue, signed by the participant, and specifying the
number of shares of Common Stock underlying the portion of the Award the
participant is exercising;

4



--------------------------------------------------------------------------------



 



     (b) Pay the full Exercise Price, if any, by cashier’s or certified check
for the shares of Common Stock with respect to which the Award is being
exercised, unless the Administrator consents to another form of payment (which
could include the use of Common Stock); and
     (c) Deliver to the Administrator such representations and documents as the
Administrator, in its sole discretion, may consider necessary or advisable.
     Payment in full of the Exercise Price need not accompany the written notice
of exercise provided the notice directs that the stock certificates for the
shares issued upon the exercise be delivered to a licensed broker acceptable to
the Company as the agent for the individual exercising the option and at the
time of closing of the sale of the Common Stock issued upon exercise of the
Option, the broker will tender to the Company cash or cash equivalents
acceptable to the Company and equal to the Exercise Price.
     If the Administrator agrees to payment through the tender to the Company of
shares of Common Stock, the individual must have held the stock being tendered
for at least six months at the time of surrender. Shares of stock offered as
payment will be valued, for purposes of determining the extent to which the
participant has paid the Exercise Price, at their Fair Market Value on the date
of exercise. The Administrator may also, in its discretion, accept attestation
of ownership of Common Stock and issue a net number of shares upon Option
exercise.
X. Award Expiration
     No one may exercise an Award more than ten years after its Date of Grant
(or five years, for an ISO granted to a more-than-10% shareholder). Unless the
Award Agreement provides otherwise, either initially or by amendment, no one may
exercise an Award after the first to occur of:
     Employment Termination. The 90th day after the date of termination of
employment (other than for death or Disability), where termination of employment
means the time when the employer-employee or other service-providing
relationship between the employee and the Company ends for any reason, including
retirement. Unless the Award Agreement provides otherwise, termination of
employment does not include instances in which the Company immediately rehires a
common law employee as an independent contractor. The Administrator, in its sole
discretion, will determine all questions of whether particular terminations or
leaves of absence are terminations of employment;
     Disability. For disability, the earlier of (i) the first anniversary of the
participant’s termination of employment for disability and (ii) thirty (30) days
after the participant no longer has a disability, where “disability” means the
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than twelve months; or
     Death. The date twelve months after the participant’s death.
     If exercise is permitted after termination of employment, the Award will
nevertheless expire as of the date that the former service provider violates any
covenant not to compete in effect between the Company and the former employee.
In addition, an optionee who exercises an Option more than 90 days after
termination of employment with the Company and/or the Eligible Subsidiaries will
only receive ISO treatment to the extent permitted by law, and becoming or
remaining an employee of another related company (that is not an Eligible
Subsidiary) or an independent contractor to the Company will not prevent loss of
ISO status as a result of the formal termination of employment.

5



--------------------------------------------------------------------------------



 



     Nothing in this Plan extends the term of an Award beyond the tenth
anniversary of its Date of Grant, nor does anything in this Award Expiration
section make an Award exercisable that has not otherwise become exercisable.
XI. Award Agreement
     Option Agreements will set forth the terms of each Option and will include
such terms and conditions, consistent with the Plan, as the Administrator may
determine are necessary or advisable. To the extent the agreement is
inconsistent with the Plan, the Plan will govern. The Option Agreements may
contain special rules. The Administrator may, but is not required to, issue
agreements for Stock Grants.
XII. Stock Subject to Plan
     Except as adjusted below under Corporate Changes, the aggregate number of
shares of Common Stock that may be issued under the Awards (whether ISOs, NQSOs,
or Stock Grants) may not exceed 3,750,000 shares and the maximum number of
shares that may be granted under Awards for a single individual in a calendar
year may not exceed 400,000 shares. (The individual maximum applies only to
Awards first made under this Plan and not to Awards made in substitution of a
prior employer’s options or other incentives, except as Code Section 162(m)
otherwise requires.) The Common Stock will come from either authorized but
unissued shares or from previously issued shares that the Company reacquires,
including shares it purchases on the open market. If any Award expires, is
canceled, or terminates for any other reason, the shares of Common Stock
available under that Award will again be available for the granting of new
Awards (but will be counted against that calendar year’s limit for a given
individual).
     No adjustment will be made for a dividend or other right for which the
record date precedes the date of exercise.
     The participant will have no rights of a stockholder with respect to the
shares of stock subject to an Award except to the extent that the Company has
issued certificates for, or otherwise confirmed ownership of, such shares upon
the exercise of the Award.
     The Company will not issue fractional shares pursuant to the exercise of an
Award, but the Administrator may, in its discretion, direct the Company to make
a cash payment in lieu of fractional shares.
XIII. Person Who May Exercise
     During the participant’s lifetime, only the participant or his duly
appointed guardian or personal representative may exercise the Awards. After his
death, his personal representative or any other person authorized under a will
or under the laws of descent and distribution may exercise any then exercisable
portion of an Award. If someone other than the original recipient seeks to
exercise any portion of an Award, the Administrator may request such proof as it
may consider necessary or appropriate of the person’s right to exercise the
Award.
XIV. Adjustments upon Changes in Capital Stock
     Subject to any required action by the Company (which it shall promptly
take) or its stockholders, and subject to the provisions of applicable corporate
law, if, after the Date of Grant of an Award:

6



--------------------------------------------------------------------------------



 



     (a) the outstanding shares of Common Stock increase or decrease or change
into or are exchanged for a different number or kind of security by reason of
any recapitalization, reclassification, stock split, reverse stock split,
combination of shares, exchange of shares, stock dividend, or other distribution
payable in capital stock, or
     (b) some other increase or decrease in such Common Stock occurs without the
Company’s receiving consideration,
     the Administrator may make a proportionate and appropriate adjustment in
the number of shares of Common Stock underlying each Award, so that the
proportionate interest of the participant immediately following such event will,
to the extent practicable, be the same as immediately before such event. (This
adjustment does not apply to Common Stock that the optionee has already
purchased nor to Stock Grants that are already nonforfeitable, except to the
extent of similar treatment for all stockholders.) Unless the Administrator
determines another method would be appropriate, any such adjustment to an Award
will not change the total price with respect to shares of Common Stock
underlying the unexercised portion of the Award but will include a corresponding
proportionate adjustment in the Award’s Exercise Price.
     The Administrator will make a commensurate change to the maximum number and
kind of shares provided in the Stock Subject to Plan section.
     Any issue by the Company of any class of preferred stock, or securities
convertible into shares of common or preferred stock of any class, will not
affect, and no adjustment by reason thereof will be made with respect to, the
number of shares of Common Stock subject to any Award or the Exercise Price
except as this Adjustments section specifically provides. The grant of an Award
under the Plan will not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure, or to merge or to consolidate, or to dissolve, liquidate,
sell, or transfer all or any part of its business or assets.
     Substantial Corporate Change. Upon a Substantial Corporate Change, the Plan
and any unexercised Awards will terminate unless provision is made in writing in
connection with such transaction for:
     (a) the assumption or continuation of outstanding Awards, or
     (b) the substitution for such options or grants of any options or grants
covering the stock or securities of a successor employer corporation, or a
parent or subsidiary of such successor, with appropriate adjustments as to the
number and kind of shares of stock and prices, in which event the Awards will
continue in the manner and under the terms so provided.
     Unless the Board determines otherwise, if an Award would otherwise
terminate pursuant to the preceding sentence, participants who are then
Employees or directors of the Company will have the right, at such time before
the consummation of the transaction causing such termination as the Board
reasonably designates, to exercise any unexercised portions of the Award,
whether or not they had previously become exercisable. However, unless the Board
determines otherwise, the acceleration will not occur if it would render
unavailable “pooling of interest” accounting for any reorganization, merger, or
consolidation of the Company.
     A Substantial Corporate Change means the:
     (a) dissolution or liquidation of the Company,

7



--------------------------------------------------------------------------------



 



     (b) merger, consolidation, or reorganization of the Company with one or
more corporations in which the Company is not the surviving corporation,
     (c) the sale of substantially all of the assets of the Company to another
corporation, or
     (d) any transaction (including a merger or reorganization in which the
Company survives) approved by the Board that results in any person or entity
(other than any affiliate of the Company as defined in Rule 144(a)(1) under the
Securities Act) owning 100% of the combined voting power of all classes of stock
of the Company.
XV. Subsidiary Employees
     Employees of Company Subsidiaries will be entitled to participate in the
Plan, except as otherwise designated by the Board of Directors or the Committee.
     Eligible Subsidiary means each of the Company’s Subsidiaries, except as the
Board otherwise specifies. For ISO grants, Subsidiary means any corporation
(other than the Company) in an unbroken chain of corporations beginning with the
Company if, at the time an ISO is granted to a Participant under the Plan, each
of the corporations (other than the last corporation in the unbroken chain) owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain. For NQSOs, the Board or
the Committee can use a different definition of Subsidiary in its discretion.
XVI. Legal Compliance
     The Company will not issue any shares of Common Stock under an Award until
all applicable requirements imposed by Federal and state securities and other
laws, rules, and regulations, and by any applicable regulatory agencies or stock
exchanges, have been fully met. To that end, the Company may require the
participant to take any reasonable action to comply with such requirements
before issuing such shares. No provision in the Plan or action taken under it
authorizes any action that is otherwise prohibited by Federal or state laws.
     The Plan is intended to conform to the extent necessary with all provisions
of the Securities Act of 1933 (“Securities Act”) and the Exchange Act and all
regulations and rules the Securities and Exchange Commission issues under those
laws. Notwithstanding anything in the Plan to the contrary, the Administrator
must administer the Plan, and Awards may be granted and exercised, only in a way
that conforms to such laws, rules, and regulations. To the extent permitted by
applicable law, the Plan and any Awards will be deemed amended to the extent
necessary to conform to such laws, rules, and regulations.
XVII. Purchase for Investment and Other Restrictions
     Unless a registration statement under the Securities Act covers the shares
of Common Stock a participant receives upon exercise of his Award, the
Administrator may require, at the time of such exercise or receipt of a grant,
that the participant agree in writing to acquire such shares for investment and
not for public resale or distribution, unless and until the shares subject to
the Award are registered under the Securities Act. Unless the shares are
registered under the Securities Act, the participant must acknowledge:
     (a) that the shares purchased on exercise of the Award are not so
registered, and

8



--------------------------------------------------------------------------------



 



     (b) that the participant may not sell or otherwise transfer the shares
unless:

  (1)   the shares have been registered under the Securities Act in connection
with the sale or transfer thereof, or     (2)   counsel satisfactory to the
Company has issued an opinion satisfactory to the Company that the sale or other
transfer of such shares is exempt from registration under the Securities Act,
and     (3)   such sale or transfer complies with all other applicable laws,
rules, and regulations, including all applicable Federal and state securities
laws, rules, and regulations.

     Additionally, the Common Stock, when issued upon the exercise of an Award,
will be subject to any other transfer restrictions, rights of first refusal, and
rights of repurchase set forth in or incorporated by reference into other
applicable documents, including the Company’s articles or certificate of
incorporation, by-laws, or generally applicable stockholders’ agreements.
     The Administrator may, in its sole discretion, take whatever additional
actions it deems appropriate to comply with such restrictions and applicable
laws, including placing legends on certificates and issuing stop-transfer orders
to transfer agents and registrars.
XVIII. Tax Withholding
     The participant must satisfy all applicable Federal, state, and local
income and employment tax withholding requirements before the Company will
deliver stock certificates upon the exercise of an Award. The Company may decide
to satisfy the withholding obligations through additional withholding on salary
or wages. If the Company does not or cannot withhold from other compensation,
the participant must pay the Company, with a cashier’s check or certified check,
the full amounts required by withholding. Payment of withholding obligations is
due before the Company issues shares with respect to the Award. If the Committee
so determines, the participant may instead satisfy the withholding obligations
by directing the Company to retain shares from the Award exercise, by tendering
previously owned shares, or by attesting to his ownership of shares (with the
distribution of net shares).
XIX. Transfers, Assignments and Pledges
     Unless the Administrator otherwise approves in advance in writing, an Award
may not be assigned, pledged, or otherwise transferred in any way, whether by
operation of law or otherwise or through any legal or equitable proceedings
(including bankruptcy), by the participant to any person, except by will or by
operation of applicable laws of descent and distribution. If Rule 16b-3 then
applies to an Award, the participant may not transfer or pledge shares of Common
Stock acquired under a Stock Grant or upon exercise of an Option until at least
six (6) months have elapsed from (but excluding) the Date of Grant, unless the
Administrator approves otherwise in advance in writing.
XX. Amendment or Termination of Plan and Options

9



--------------------------------------------------------------------------------



 



     The Board may amend, suspend, or terminate the Plan at any time, without
the consent of the participants or their beneficiaries; provided, however, that
no amendment will deprive any participant or beneficiary of any previously
declared Award. Except as required by law or by the Corporate Changes section,
the Administrator may not, without the participant’s or beneficiary’s consent,
modify the terms and conditions of an Award so as to adversely affect the
participant. No amendment, suspension, or termination of the Plan will, without
the participant’s or beneficiary’s consent, terminate or adversely affect any
right or obligations under any outstanding Awards.
XXI. Privileges of Stock Ownership
     No participant and no beneficiary or other person claiming under or through
such participant will have any right, title, or interest in or to any shares of
Common Stock allocated or reserved under the Plan or subject to any Award except
as to such shares of Common Stock, if any, that have been issued to such
participant.
XXII. Effect on Other Plans
     Whether exercising or receiving an Award causes the participant to accrue
or receive additional benefits under any pension or other plan is governed
solely by the terms of such other plan.
XXIII. Limitations on Liability
     Notwithstanding any other provisions of the Plan, no individual acting as a
director, employee, or agent of the Company shall be liable to any participant,
former participant, spouse, beneficiary, or any other person for any claim,
loss, liability, or expense incurred in connection with the Plan, nor shall such
individual be personally liable because of any contract or other instrument he
executes in such other capacity. The Company will indemnify and hold harmless
each director, employee, or agent of the Company to whom any duty or power
relating to the administration or interpretation of the Plan has been or will be
delegated, against any cost or expense (including attorneys’ fees) or liability
(including any sum paid in settlement of a claim with the Board’s approval)
arising out of any act or omission to act concerning this Plan unless arising
out of such person’s own fraud or bad faith.
XXIV. No Employment Contract
     Nothing contained in this Plan constitutes an employment contract between
the Company and the participants. The Plan does not give any participant any
right to be retained in the Company’s employ, nor does it enlarge or diminish
the Company’s right to terminate the participant’s employment.
XXV. Applicable Law
     The laws of the State of Delaware (other than its choice of law provisions)
govern this Plan and its interpretation.
XXVI. Duration of Plan
     Unless the Board extends the Plan’s term, the Administrator may not grant
Awards after May 8, 2008. The Plan will then terminate but will continue to
govern unexercised and unexpired Awards.

10